If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                    revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                              COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                       UNPUBLISHED
                                                                       March 10, 2022
                 Plaintiff-Appellee,

v                                                                      No. 352319
                                                                       Ottawa Circuit Court
JUAN SANDRO CABRERA,                                                   LC No. 19-043047-FC

                 Defendant-Appellant.


Before: RIORDAN, P.J., and K. F. KELLY and SWARTZLE, JJ.

PER CURIAM.

       Defendant Juan Sandro Cabrera appeals by right his jury convictions of first-degree
murder, committing a felony that was motivated by membership or association with a gang (gang
motivated felony), and carrying or possessing a firearm during the commission of a felony (felony-
firearm). Finding no errors warranting reversal, we affirm.

                         I. BASIC FACTS AND PROCEDURAL HISTORY

        Defendant was convicted after testimony and evidence demonstrated that he shot and killed
the victim, Troy Wells, Jr., at the Hampton Inn Hotel (“Hampton”) in Holland Township,
Michigan, just after midnight on February 16, 2019. Evidence at trial suggested defendant was a
member of a gang—the Holland branch of the Latin Kings—and he may have shot Wells under
the belief that Wells was a member of a rival gang, the Gangster Disciples.

       On the night of the shooting, defendant went to Room 230 at the Hampton with his friends,
JDP1 and Jose Luis Garcia, III. The group went to the hotel to celebrate Garcia’s birthday and
brought two semi-automatic rifles with them—an AR-15 rifle and a POF-USA P-15 multicaliber
rifle—and about 100 rounds of ammunition. Also present with the three during some portions of
the evening were Megyn Hanrahan and Skylar Hittle.



1
    JDP’s initials will be used because he was a minor at the time of the incident.


                                                  -1-
         Just before midnight, Wells and his sister, Jakara Hunter, arrived at the Hampton to visit
another gathering at the hotel. When Wells and Hunter arrived, Wells did not immediately go into
the party with Hunter. Instead, he walked down the hallway past Room 230 around the same time
Hittle and JDP were leaving the room. Although JDP and Hittle did not at first notice Wells, JDP
turned toward Wells and then walked up to him in the hallway just outside Room 230. Wells and
JDP argued briefly and, when the door to Room 230 opened, JDP stated, “Look at this G f--k n---
-r,” and pointed at Wells. Defendant subsequently stepped into the doorway, took aim at Wells
with the AR-15, and fired at least 10 shots.2 Defendant, Garcia, JDP, Hittle, and Hanrahan fled
the hotel within minutes of the shooting, leaving behind the rifles and abandoning other evidence
in a trash can.

        At trial, Hanrahan, Garcia, and JDP identified defendant as the shooter. Defendant’s
attorney avoided discussing the video evidence or the testimony by the witnesses who were in the
hallway; instead, defendant’s defense centered on the assertion that Hanrahan, Garcia, and JDP
were lying when they identified defendant as the shooter. The jury rejected that defense and
convicted defendant as described. Defendant subsequently moved for a new trial, and the trial
court held an evidentiary hearing to examine the adequacy of defense counsel’s representation and
consider a crime scene reconstruction video that defendant’s appellate counsel prepared. After
concluding the hearing, the trial court rejected each of defendant’s claims of error and denied the
motion. This appeal followed.

                                 II. STANDARDS OF REVIEW

        This Court reviews de novo the question of whether the trial court “properly interpreted
and applied the rules of evidence.” People v McFarlane, 325 Mich App 507, 517; 926 NW2d 339
(2018). This Court, however, reviews a trial court’s decision to admit or reject evidence for an
abuse of discretion. People v Brown, 326 Mich App 185, 195; 926 NW2d 879 (2018). This Court
also reviews for an abuse of discretion a trial court’s decision on a motion for a new trial. People
v Rao, 491 Mich 271, 279; 815 NW2d 105 (2012). A trial court abuses its discretion when it
selects an outcome that falls outside the range of principled outcomes. Id.

      In addition, “[t]his Court reviews a challenge to the sufficiency of the evidence by
examining the ‘record evidence de novo in the light most favorable to the prosecution to determine
whether a rational trier of fact could have found that the essential elements of the crime were



2
  The hotel had numerous video cameras that captured the events of that night. Detective Michael
Tamminga obtained the video evidence and testified at trial. He prepared still images from the
videos and identified the various persons who appeared in the videos and pointed out to the jury
specific clothing that the persons depicted were wearing. Only one camera captured the events in
the hallway outside Room 230. That camera captured the confrontation between Wells and
Palomares, and recorded the shooting. However, because the shooter did not step fully into the
hallway, the video only shows the shooter’s left arm and left leg with the rifle protruding from the
entryway to Room 230. The video shows that the shooter wore a long-sleeved, black shirt and
black pants, and had on black shoes with reflective material. The only occupant of Room 230
wearing such clothing was defendant.


                                                -2-
proved beyond a reasonable doubt.’ ” People v Clark, 330 Mich App 392, 436; 948 NW2d 604
(2019), quoting People v Roper, 286 Mich App 77, 83; 777 NW2d 483 (2009).

        To establish ineffective assistance of counsel, defendant must first show that (1) his trial
counsel’s performance fell below an objective standard of reasonableness under the prevailing
professional norms, and (2) there is a reasonable probability that, but for counsel’s error, the result
of the proceedings would have been different.” People v Uphaus, 278 Mich App 174, 185; 748
NW2d 899 (2008). “Effective assistance of counsel is presumed and defendant bears the burden
of proving otherwise.” People v Petri, 279 Mich App 407, 410; 760 NW2d 882 (2008).

                              III. IDENTIFICATION TESTIMONY

        Defendant first argues that it was error to allow Detective Tamminga to identify the persons
who appeared in the videos taken from the hotel. He maintains that defense counsel should have
objected and that his failure to do so amounted to ineffective assistance. He further argues that the
trial court abused its discretion when it denied his motion for a new trial premised on this error.3

        A lay witness may not testify about a matter unless he or she has personal knowledge of it.
See MRE 602. However, a lay witness may testify as to his or her opinion or inferences if the
opinion or inference were “(a) rationally based on the perception of the witness and (b) helpful to
a clear understanding of the witness’s testimony or the determination of a fact in issue.” MRE
701.

        On appeal, defendant asserts that a lay witness may never offer an opinion concerning the
identity of a person who appears in a video or an image. That, however, is an overstatement of the
law. A lay witness improperly invades the province of the jury if the witness offers an opinion or
interpretation on a fact at issue when the witness is in no better position than the jury to evaluate
the evidence and decide the fact at issue. See People v Perkins, 314 Mich App 140, 161-162; 885
NW2d 900 (2016), superseded in part on other grounds sub nom People v Hyatt, 316 Mich App
368; 891 NW2d 549 (2016). The same is true for the interpretation of video evidence; a lay witness
cannot offer an opinion or interpret the video evidence when the lay witness is in no better position
than the jury to evaluate the evidence. People v Fomby, 300 Mich App 46, 52-53; 831 NW2d 887
(2013). However, when the lay witness has some special knowledge that gives the witness a better
ability to interpret the evidence, the witness’s testimony is admissible if it is helpful to a clear
understanding of the witness’s testimony or it is helpful to the determination of a fact at issue. See
id. at 53; MRE 701.

       The prosecutor submitted into evidence the footage from seven cameras from the Hampton
and submitted a timeline that Detective Tamminga prepared during his review of the video
evidence. Detective Tamminga estimated that he “probably” viewed the video recordings 50


3
 Defense counsel did not object to Detective Tamminga’s testimony at trial. As such, defendant
did not preserve the claim that the trial court erred when it allowed Detective Tamminga to testify
about the identities of the persons who appeared in the videos and still images. See People v
Carines, 460 Mich 750, 764-765; 597 NW2d 130 (1999). Accordingly, we review the claim for
plain error that affected the defendant’s substantial rights. Id. at 763.


                                                 -3-
times. He also informed the jury that he created the time line from his review. Detective
Tamminga told the jury about important details related to the video system such as the frame rate
for the videos and the information collected by the camera system and the placement and operation
of the cameras. Detective Tamminga’s testimony about the video system was proper lay testimony
because it concerned information that he collected about the system from personal knowledge or
inferences that he rationally drew from his perceptions. See MRE 602; MRE 701.

        Detective Tamminga’s testimony also demonstrated that he had special insight into the
video evidence that permitted him to offer opinions about the persons depicted in the videos and
images. See Fomby, 300 Mich App at 52 (noting that a lay witness may offer an opinion about
identification when the record showed that the lay witness was more likely to correctly identify
the person than the jury). For example, it was evident that Detective Tamminga reviewed the
Hampton’s records and investigated who stayed in the rooms in the vicinity of the room where the
shooting occurred. Detective Tamminga also had firsthand knowledge of the initial investigation
and persons involved, which enabled him to express an opinion about who appeared in the video
images at various points. On the basis of his experience with the video system, his investigation
into the hotel records, and his personal experience interacting with the individuals depicted in the
videos, Detective Tamminga had a better ability to identify the persons depicted, so he could
properly offer an opinion about the identity of those persons. See Fomby, 300 Mich App at 52.
He could also properly identify details depicted in the images, such as details about the clothing
worn by persons depicted in the videos—because his extensive review of the video evidence made
it more likely that he would notice those details. Id. at 53.

         Detective Tamminga did not express an improper opinion on defendant’s guilt. See id.
at 52. The fact that Detective Tamminga’s testimony implicated an ultimate issue also did not
render his testimony improper. See MRE 704 (“Testimony in the form of an opinion or inference
otherwise admissible is not objectionable because it embraces an ultimate issue to be decided by
the trier of fact.”). Detective Tamminga’s testimony did not improperly invade the jury’s function
as the sole determiner of the facts; the jury was free to reject his opinions. See McFarlane, 325
Mich App at 523 (“[T]he jury is free to reject [the witness’s] opinion on the basis of the evidence
adduced at trial, including a contrary opinion by another expert.”). Instead, he offered lay
testimony derived from his investigation into the events at issue, his interactions with the persons
involved, and his extensive review of the video system and the videos captured by that system.
Because he did not offer an opinion on defendant’s guilt, and because his testimony was otherwise
rationally based on his perceptions and helpful to the jury’s understanding of the events captured
on the video, Detective Tamminga’s testimony identifying various persons depicted in the video
evidence and still images was admissible. See Fomby, 300 Mich App at 52.

        Because his testimony was admissible under MRE 701and did not otherwise invade the
province of the jury, see id. at 52-53, the trial court did not plainly err when it allowed Detective
Tamminga to offer opinions about the identities of the persons depicted in the videos and images,
see Carines, 460 Mich at 763. Defense counsel does not provide ineffective assistance by failing
to make a meritless objection. See Clark, 330 Mich App at 426. Finally, because the trial court
correctly concluded that Detective Tamminga’s testimony was proper, it did not abuse its
discretion when it denied defendant’s motion for a new trial premised on Detective Tamminga’s
identification testimony. See Brown, 326 Mich App at 195.



                                                -4-
        Even if it was plain error to have allowed Detective Tamminga to offer identification
testimony because he was in no better position than the jury to determine the identities of the
persons depicted, such error would not warrant relief. The majority of the persons involved in the
events of the night at issue testified at trial and described their actions. The witnesses’ testimonies
corresponded with Detective Tamminga’s identifications and independently verified his
identifications. Moreover, had defense counsel prevailed on an objection to Detective
Tamminga’s identifications at trial, the prosecutor could have played the relevant section of each
video and asked each witness to identify himself or herself on it.

        Given the record, it was beyond dispute that the prosecutor verified the identifications
made by Detective Tamminga and, had he not made the identifications, the prosecutor could have
established the identities of the persons depicted in the videos without Detective Tamminga’s
testimony. Indeed, at the evidentiary hearing, defense counsel testified that he was not concerned
about Detective Tamminga’s identifications because it was evident who each person was in the
videos. Accordingly, even if it were plain error to allow Detective Tamminga’s testimony, the
error was harmless. See Carines, 460 Mich at 763.

        Because it was evident that the prosecutor could readily establish the identity of each
person depicted on the videos, defense counsel could reasonably choose to let Detective Tamminga
make the identifications as a matter of trial strategy rather than have the prosecutor repeatedly
replay the videos for each witness so that he or she could identify himself or herself on the video.
See Clark, 330 Mich App at 427 (defense counsel’s performance does not fall below an objective
standard of reasonableness when there was a legitimate strategic reason for the decision).
Similarly, because the prosecutor could have readily established each person’s identity through
that own person’s testimony, and defendant’s identity could also have been confirmed by various
witnesses, any failure by defense counsel to object had no discernable effect on the outcome. See
Uphaus, 278 Mich App at 185 (stating that the defendant must demonstrate that, but for defense
counsel’s act or omission, there was a reasonable probability that the outcome would have been
different).

                                     IV. GANG TESTIMONY

        Defendant next argues that the trial court erred when it allowed Detective John Mark
DeYoung to offer testimony about gangs and that defense counsel provided ineffective assistance
by failing to object to Detective DeYoung’s testimony.4 We disagree.

        In addition to the first-degree murder charge, defendant was charged with committing a
gang motivated felony under MCL 750.411u. To prove that charge, the prosecutor had to show
that defendant was an “associate or a member of a gang,” that he committed or attempted to commit
a felony, and that his “association or membership in the gang provide[d] the motive, means, or
opportunity to commit the felony.” See MCL 750.411u(1). A “gang” is defined as an “ongoing


4
 Defendant’s claim that it was error for the trial court to allow Detective DeYoung’s testimony is
unpreserved because defense counsel did not object to the testimony at trial. Thus, we review
defendant’s unpreserved claims of error for plain error that affected defendant’s substantial rights.
See Carines, 460 Mich at 763.


                                                 -5-
organization, association, or group of 5 or more people” that identify themselves by a “unifying
mark, manner, protocol, or method of expressing membership, including a common name, sign or
symbol, means of recognition, geographical or territorial sites, or boundary or location,” that has
an “established leadership or command structure,” and that have defined “membership criteria.”
MCL 750.411u(1)(a).

       Gang culture, gang structure, gang symbols, and how gang members associate, advance,
and identify each other are beyond the common knowledge of ordinary persons. As such, it is
appropriate for an expert to testify about those concepts. See People v Kowalski, 492 Mich 106,
25-26; 821 NW2d 14 (2012) (expert testimony is relevant and helpful when the expert’s testimony
addresses issues that are beyond common knowledge). An expert on gang culture may offer such
testimony when there is a connection between the crime at issue and the defendant’s gang
membership. See People v Bynum, 496 Mich 610, 626-627; 852 NW2d 570 (2014) (“In the context
of gang-related violence . . . expert testimony may be admitted regarding general characteristics
of gang culture for an appropriate purpose, such as helping to elucidate a gang member’s motive
for committing a gang-related crime.”).

        Because the prosecutor charged defendant with committing a gang motivated felony, the
prosecutor had to prove beyond a reasonable doubt that defendant was associated with a gang and
that his association with the gang—in relevant part—supplied the motive for his decision to
commit the felony, which in this case was the shooting and killing of Wells. See MCL
750.411u(1). Accordingly, testimony about gang culture and how gang members identify
themselves was relevant to determining whether defendant was in a gang and whether he was
motivated in some way to shoot Wells as a result of his association with a gang. See Bynum, 496
Mich at 626.

        When otherwise relevant and admissible, an expert on gangs may testify about the
“significance of seemingly innocuous matters—such as clothing, symbolism, and tattoos—as
features of gang membership and gang involvement.” Bynum, 496 Mich at 626. An expert may
also testify about aspects of gang culture that might shed light on a gang member’s motivation.
Id. at 626-627. An expert may testify, for example, that a person has a tattoo that amounts to an
identification of gang membership. Id. at 629-630. An expert may not offer testimony, however,
that connects gang-related character traits to defendant’s conduct on a particular occasion. Id.
at 631.

         Detective DeYoung testified about gangs in general, and the Holland branch of the Latin
Kings in particular. He described the Latin Kings’s symbols, the structure of its organization—
including the three levels of participation—and the culture of the gang. He also described the
symbols used by a rival gang, the Gangster Disciples. He explained that the Latin Kings were
territorial, and he informed the jury about how one might advance in the gang. Detective
DeYoung’s testimony on those matters was helpful for the jury’s understanding of the evidence
and was consistent with the expert gang testimony permitted under Bynum.

        Defendant, however, complains that Detective DeYoung went too far when he offered an
opinion about the clothing that police officers seized in this case, and when he offered an opinion
about the persons depicted in trial photographs. With respect to the clothing, Detective DeYoung
agreed with the prosecutor that the clothes seized were consistent with those worn by the Latin


                                                -6-
Kings. Detective DeYoung also described the clothing for the jury and explained the features the
clothing had that were consistent with the Latin Kings’s symbolism. Under Bynum, there was
nothing improper about Detective DeYoung’s testimony concerning the clothing. The testimony
and other evidence that the clothing was worn or used by defendant also did not cause Detective
DeYoung’s testimony to be improper. Because his testimony was admissible for a proper purpose,
Detective DeYoung could offer an opinion that embraced the ultimate issue as to whether
defendant’s use of the clothing and symbolism was evidence that he was associated with the Latin
Kings. See MRE 704.

        Defendant also argues that Detective DeYoung went too far when he testified that the
persons depicted in trial photographs—JDP and defendant—were wearing clothing consistent with
the symbolism used by members of the Latin Kings and that they were flashing hand signs used
by members of the Latin Kings. Detective DeYoung’s analysis of the image identified elements
of the image that were consistent with membership or association with the Latin Kings, and he did
not testify that the image established that the persons depicted were in fact members of the gang.
Indeed, when questioned about the same image on cross-examination, Detective DeYoung agreed
that JDP was wearing clothing whose colors were associated with the Latin Kings, wore a bandana
on his face, was holding a rifle, and was making the three-point hand sign associated with the Latin
Kings. Nevertheless, Detective DeYoung refused to state that JDP was in fact a member of the
Latin Kings on the basis of that image.

        Although Detective DeYoung’s opinion about the symbolism used in the image embraced
an ultimate issue—whether defendant was actually associated with the Latin Kings—he could
offer such an opinion under MRE 704, and his testimony about the image otherwise fit within the
parameters of permissible gang testimony under Bynum.

        Defendant further maintains that Detective DeYoung’s testimony was improper because it
amounted to improper character evidence. Detective DeYoung’s testimony about the clothing and
symbols that defendant displayed in the image did not implicate MRE 404(a), which prohibits the
admission of evidence of defendant’s character in order to prove action in conformity with that
character on a particular occasion, because it did not involve an improper character-to-conduct
inference. Detective DeYoung’s testimony established that certain acts—wearing clothing and
making hand signs—were consistent with gang membership. Contrary to defendant’s contention
on appeal, Detective DeYoung did not testify that defendant was a gang member, that gang
members have a specific character, or that defendant acted consistent with that character on a
particular occasion. Detective DeYoung’s testimony was admissible to prove an essential element
of the offense of committing a gang motivated felony; as such, it was not barred under MRE 404.
See People v Aguwa, 245 Mich App 1, 8; 626 NW2d 176 (2001) (stating that evidence of acts
involving the essential elements of the charged offense do not implicate MRE 404).

       Defendant similarly maintains that it was improper for Detective DeYoung to testify that
shooting someone—especially a rival gang member—would likely qualify as “doing dirt,” which
would allow a newer gang member to advance in rank. However, Detective DeYoung could testify
about aspects of gang culture that might establish a gang member’s motive for committing a crime.
See Bynum, 496 Mich at 630 (stating that motive is always relevant and that an expert on gangs
may offer testimony about gang culture that establishes motive). He could not, however, interpret
the evidence shown to the jury and offer an opinion connecting the gang traits to defendant’s


                                                -7-
conduct on a particular occasion. See id. at 631. Contrary to defendant’s contention on appeal,
Detective DeYoung’s testimony did not make that improper connection. Detective DeYoung only
stated that shooting a member of a rival gang would meet the requirement of “doing dirt,” which
was necessary to advance in rank. He did not interpret the evidence and offer an opinion that
defendant acted consistent with the general motive to advance his rank on the occasion at issue.
Thus, the trial court did not plainly err when it allowed the testimony, see Carines, 460 Mich
at 763, defense counsel did not provide ineffective assistance by failing to object to the testimony,
see Clark, 330 Mich App 426, and the trial court did not abuse its discretion when it denied
defendant’s motion for a new trial premised on Detective DeYoung’s testimony, see Brown, 326
Mich App at 195.

                            V. SUFFICIENCY OF THE EVIDENCE

        Next, defendant argues that there was insufficient evidence to establish the elements of
committing a gang motivated felony. More specifically, he argues that there was no evidence that,
if he was the shooter, he was motivated by his association with a gang to shoot Wells. We disagree.

       Detective DeYoung testified that a “future” was not a full member of the Latin Kings. Full
members were referred to as “brothers,” he stated, and a “future” could only become a “brother”
by carrying out an order to “do dirt.” Detective DeYoung gave examples of “doing dirt,” which
had advanced “futures” into full “brothers” in his past experience. He agreed that shooting a
member of a rival gang would constitute “doing dirt.”

       JDP testified that defendant told JDP that he was a member of the Latin Kings. He had
also witnessed defendant “shake up” with other members—a form of greeting—which only
members of the gang could do. Garcia testified that he associated with members of the Latin Kings
and knew that defendant was a “future” in the Latin Kings, not a brother. He also stated he
witnessed defendant “shake up” with other members of the Latin Kings. Thus, the testimony by
JDP and Garcia was sufficient evidence from which the jury could find that defendant was
associated with the Latin Kings as a “future.” See MCL 750.411u(1).

        There was also strong evidence that defendant was motivated by his gang membership to
shoot Wells. There was evidence defendant had been acting peculiar while at the Hampton and
was particularly fixated on his rifle. Witnesses stated he posted himself at the door to the room
and grabbed a rifle every time he and his companions suspected that someone was in the hallway
outside their door. There was also testimony that defendant and JDP were concerned about
encountering members of rival gangs at the hotel. Taken together, the testimony and evidence
permitted an inference that defendant was alert to the possibility that he might encounter a member
of a rival gang. Finally, there was testimony that JDP loudly banged on the door to Room 230
during his encounter with Wells and that, when Garcia opened the door, JDP intimated that Wells
was a member of a rival gang, the Gangster Disciples. Consequently, there was sufficient evidence
to support the jury’s verdict that defendant was associated with the Latin Kings and that his
association motivated the shooting. See Clark, 330 Mich App at 436.




                                                -8-
                               VI. FAILURE TO INVESTIGATE

        Defendant next argues that the trial court should have granted his motion for a new trial
premised on his claim that defense counsel failed to investigate flaws in the video evidence. He
also maintains that the trial court abused its discretion when it refused to consider the video that
he had prepared depicting a possible reconstruction of the shooting. On appeal, defendant frames
this claim of ineffective assistance as one involving a failure to investigate. More specifically, he
maintains that, had defense counsel thoroughly investigated the prosecutor’s still images
introduced at trial, he would have realized that the individual frames showed that the person who
appeared at first blush to be shooting Wells had an awkward stance and held the rifle in an
unconventional way. This in turn, he relates, would have led defense counsel to a new theory: that
the person with the long-sleeved shirt whose hand appears to be on the rifle and who appears to be
shooting Wells was in fact trying to thwart the real shooter, who was out of view and obscured by
the person in the long-sleeved shirt. Therefore, he concludes, the failure to investigate deprived
him of a substantial defense and warrants a new trial.

       Defense counsel had a duty to conduct a reasonable investigation or to make a reasonable
decision that additional investigation was unnecessary. See People v Trakhtenberg, 493 Mich 38,
53; 826 NW2d 136 (2012). At the evidentiary hearing, defense counsel testified that he reviewed
the video evidence submitted by the prosecutor but did not conduct a frame-by-frame review of
the video evidence. Defense counsel agreed that he could have argued that the video showed
defendant standing behind JDP, the real shooter, but that it was not a plausible argument.
Moreover, he noted that defendant did not inform him that he tried to push away the rifle. Defense
counsel agreed that the video was very problematic for the defense and that it was his strategy to
move the emphasis away from the video and focus instead on the inconsistencies in the testimony
by the witnesses in the room who identified defendant as the shooter.

        The fact that defense counsel might have done more to investigate, or might have come up
with additional theories to undermine the prosecution’s theory of the case, does not by itself
establish that defense counsel provided ineffective assistance. See People v Blevins, 314 Mich
App 339, 351; 886 NW2d 456 (2016) (“Although defendant believes that additionally presenting
an expert on eyewitness testimony would have been helpful, and defendant may even be right, that
counsel could conceivably have done more, or that a particular trial strategy failed, does not mean
counsel’s performance was deficient.”). Defense counsel knew that there was overwhelming
evidence that identified defendant as the person who shot and killed Wells. Defense counsel knew
that the prosecutor intended to call all the witnesses who were in Room 230 on the night at issue,
and knew that those witnesses would identify defendant as the shooter. The evidence also
demonstrated that defendant purchased the rifle used to shoot Wells, brought the rifle to the hotel
room, took an image with himself holding the rifle, and was the one who repeatedly grabbed the
rifle when unknown persons knocked at the hotel room door. Accordingly, defense counsel knew
that evidence would strongly connect defendant to the rifle and the shooting. On this record,




                                                -9-
defense counsel did not render deficient performance for failing to go to the extreme lengths that
appellate counsel did in an effort to find some way of undermining the video evidence.5

         There was no evidence that defendant—or anyone else in the room—had been trained to
fire an AR-15 rifle. Indeed, the evidence established that defendant had only owned the AR-15
rifle for a few weeks. There was also testimony that defendant held the door open with his foot,
which would explain the awkward stance. As such, a reasonable defense lawyer reviewing the
evidence could conclude that the fact that the video showed the shooter using an unconventional
grip was not suggestive that the video did not accurately depict the person who was holding the
rifle. Moreover, testimony established that the video cameras captured four or five frames a second
and that the video appeared choppy as a result. The low frame-capture rate and choppiness of the
video explained the strange appearance of the movements depicted in the still images taken from
the video. Given the video evidence, a reasonable trial lawyer could conclude that it was
unnecessary to further investigate the video by obtaining software to create new still images or by
securing an expert on video evidence because further investigation would not lead to a viable
defense. Consequently, although defendant established that defense counsel could, in theory, have
done more to investigate the video evidence, he did not establish that defense counsel’s failure to
further investigate fell below an objective standard of reasonableness under prevailing professional
norms. This does not by itself establish that defense counsel provided ineffective assistance. See
People v Blevins, 314 Mich App at 351.

        Under the circumstances of this case, defense counsel’s decision to pursue a defense
premised on misidentification of the shooter was reasonable. There was no doubt that defendant
was in Room 230 when the shooting occurred. There was also independent video evidence and
testimony by witnesses outside the room that the shooter’s clothing and build were consistent with
defendant and no other occupant of room 230. Finally, the three other occupants of Room 230
definitively identified defendant as the shooter. The decision to try and plant the seed of doubt in
the jury’s mind by emphasizing the problems with the testimonies of those three witnesses was a
sound strategy; indeed, it may have been the only viable strategy available to defense counsel. See
People v Toma, 462 Mich 281, 303; 613 NW2d 694 (2000) (recognizing that the facts of the case
may limit a reasonably competent lawyer’s options for presenting a defense). Accordingly, the
trial court did not err when it determined that defense counsel’s investigation and chosen defense
fell within the range of competent representation and did not amount to ineffective assistance of
counsel.




5
  An individual reviewing the video in real time would have no indication that the video captured
anything other than a single person aiming and firing the rifle at Wells. Moreover, even when
freezing the video or looking at the still images created by the prosecutor, there is no indication
that the video showed more than one person in the doorway or otherwise depicted a struggle over
the rifle. Even the still images that defendant provided on appeal do not suggest that the video
captured more than one person. While some of the videos show that the shooter’s hand appeared
to be on top of the rifle and suggest that the shooter had an awkward stance for holding a rifle, that
evidence does not suggest that the person in the long-sleeved shirt was not in fact holding the rifle
and shooting Wells.


                                                -10-
        The trial court also did not abuse its discretion when it refused to consider the video that
defendant presented at the evidentiary hearing, which purported to reconstruct the shooting in a
way that showed how the video camera could have recorded defendant’s presence in the doorway
with his hand on the rifle, yet still be consistent with someone else being the shooter. The trial
court had the discretion to allow the admission of demonstrative exhibits or demonstrative aids.
See People v Bulmer, 256 Mich App 33, 35; 662 NW2d 117 (2003). Demonstrative evidence must
meet the requirements of admission: the evidence must be relevant and probative. People v
Castillo, 230 Mich App 442, 444; 584 NW2d 606 (1998).

        The testimony from the evidentiary hearing established that the videographer who created
the video started from the premise that defendant was not in fact holding the rifle and did not shoot
Wells. He then worked backward from that conclusion to show how it was theoretically possible
that the video recorded defendant in the doorway with his hand on the rifle even though someone
else was holding the rifle and shooting Wells. The testimony from the evidentiary hearing showed
that the videographer recreated the shooting on the basis of facts that were inconsistent with the
facts established at trial.

        Setting aside the testimony from the witnesses in Room 230, who all identified defendant
as the shooter, there was independent evidence from two other witnesses that established that the
shooter wore clothing and had a physical build that was consistent with defendant’s build and
clothing and inconsistent with the builds and clothing of any other person in Room 230.
Additionally, the actual video of the shooting appears to show someone’s hand on the rifle’s barrel
from about the time the rifle appears in the doorway and throughout the shooting. There was no
indication in the video evidence that the hand on the rifle caused the rifle to move erratically. The
evidence concerning the trajectory of the shots showed that the shooter also consistently aimed in
Wells’s direction. Consequently, defendant’s recreated shooting did not reflect an equally
plausible explanation for what could be seen in the actual video because the recreation used factual
assumptions that were contrary to the undisputed facts of the actual shooting. The testimony and
evidence from the evidentiary hearing also demonstrated that the videographer used actors whose
height, weight, build, and clothing did not match the physical characteristics and clothing of the
actual participants in the events. The videographer further did not use the hotel’s actual security
camera to record the recreated events. Instead, the videographer placed a different camera below
the hotel’s camera, which altered the perspective somewhat. There was also no evidence about
the differences in the camera used to record the reconstruction—such as the frame rate—from the
camera that actually captured the images on the night at issue.

        When considered as a whole, it is evident that the proposed reconstruction did not faithfully
recreate the event on the basis of known facts. See Lopez v Gen Motors Corp, 224 Mich App
618, 628 n 13; 569 NW2d 861 (1997) (“When evidence is offered to show how an event occurred,
the focus is upon the conditions surrounding that event. Consequently, it is appropriate that those
conditions be faithfully replicated.”). Rather, the videographer operated on assumptions that were
not supported in the record and altered material facts to such a degree that, had the video been
offered at trial, it would have been inadmissible because it would not have aided the jury in
reaching a conclusion on a matter that was material to the case. Accordingly, the trial court did
not abuse its discretion when it refused to consider the video of the reconstructed shooting. And
because the trial court correctly determined that defendant failed to show that defense counsel



                                                -11-
provided ineffective assistance, it did not abuse its discretion when it denied defendant’s motion
for a new trial premised on defense counsel’s failure to challenge the video evidence.

                       VII. PREMEDITATION AND LESSER OFFENSE

         Defendant also argues that the trial court should have granted his motion for a new trial on
the grounds that there was no evidence of premeditation and that defense counsel was ineffective
for failing to argue premeditation to the jury and for failing to request an instruction on a lesser
offense of murder. We disagree.

         In this case, the prosecutor charged defendant with first-degree premeditated murder. As
this Court has explained, “[w]hen first-degree murder is premised on premeditation, the prosecutor
must prove that the defendant acted with the intent to kill the victim and must show that he acted
deliberately and with premeditation.” Clark, 330 Mich App at 436. “A murder is committed
deliberately if done without adequate provocation—that is to say while undisturbed by hot blood,
and it is premeditated if the perpetrator had the opportunity to consider his or her actions for some
length of time before completing the murder.” Id. at 436-437 (citations omitted). The prosecutor
can prove premeditation with circumstantial evidence:

               In proving an actor’s state of mind, the jury may rely on circumstantial
       evidence and the reasonable inferences arising from that evidence; indeed, minimal
       circumstantial evidence is sufficient to establish that a defendant had the intent to
       kill and proceeded with deliberation and premeditation. The prosecutor may
       establish premeditation and deliberation through evidence of the parties’ prior
       relationship, the defendant’s actions before the killing, the circumstances
       surrounding the killing itself, or the defendant’s conduct after the killing. [Id.
       at 437.]

        On appeal, defendant asserts that there was no evidence that he had a prior relationship
with Wells—or even knew who he was—and that there was no evidence that he brought the rifles
for any reason other than to show them off. He further claims that there was no evidence that he
heard JDP identify Wells as a member of a rival gang just before the shooting. Finally, he states
that the circumstances of the shooting suggest that the shooter did not have time to reflect on his
actions.

         The evidence showed that defendant broke the rifles down, concealed them in a suitcase,
and had them brought into the hotel room where he hid them in the closet by the door. The rifles’
magazines were loaded. This evidence permitted an inference that defendant prepared the rifles
for firing and had them ready to fire in a convenient location should the opportunity for their use
arise. The evidence also demonstrated defendant was hypersensitive to persons coming and going
in the hallway. Defendant acted strange whenever someone passed in the hallway and had posted
himself by the door during what was otherwise supposed to be a birthday celebration. He also
grabbed the rifle on at least two occasions—as if to be ready for action—when visitors knocked
on the door. There was testimony that defendant and JDP were also concerned about the possibility
that rival gang members might show up to the Hampton. Taken together, this was compelling
evidence that defendant was prepared to shoot at any person whom he perceived to be a threat.




                                                -12-
        Finally, the circumstances involving the shooting tended to demonstrate that defendant
acted deliberately and with premeditation. When JDP banged on the hotel door, Garcia checked
the peephole, and defendant obtained the AR-15 and approached the door. Once Garcia opened
the door and JDP proclaimed, “Look at this G f--k n----r,” defendant stated “Move,” stepped into
the doorway, took aim at Wells, and began firing. The evidence that defendant retrieved the rifle,
had the presence of mind to order JDP or Garcia to move out of the way, stepped up to the doorway,
aimed, and began firing was compelling evidence that defendant acted deliberately and with the
opportunity to contemplate what he was doing before firing the first shot. See Clark, 330 Mich
App at 437. The trial court did not err when it determined that there was sufficient evidence to
support the jury’s finding of premeditation.

        Although another lawyer in defense counsel’s position might have argued that the evidence
did not support a finding of premeditation, defense counsel stated that he pursued the alternative
defense that the prosecutor failed to show beyond a reasonable down that defendant was the
shooter. Once defense counsel made the decision to challenge the element of identity, he had to
determine whether he should also challenge other elements. Defense counsel testified that he
chose not to do so because, in his experience, juries do not reward defendants who argue that they
were not the killer, but, if they were, they did not premeditate the killing. He also recognized the
problem with the evidence that the shooter shot Wells even after he turned to run. That is, defense
counsel recognized that an argument about premeditation was weak and inconsistent with his claim
that defendant was not the shooter.

        Defense counsel could, if he so chose, present inconsistent defenses. See People v Lemons,
454 Mich 234, 245; 562 NW2d 447 (1997). However, defense counsel could—as a matter of trial
strategy—refrain from arguing one defense in order to avoid undermining another. Similarly,
defense counsel could pursue an all-or-nothing defense premised on identity and forgo an
instruction on the lesser offense of second-degree murder. See People v Dunigan, 299 Mich App
579, 584; 831 NW2d 243 (2013) (the decision of trial counsel to seek or not seek a lesser included
offense instruction is a matter of trial strategy). The fact that defense counsel’s strategic choices
did not persuade the jury does not establish that defense counsel provided ineffective assistance.
See People v Stewart, 219 Mich App 38, 42; 555 NW2d 715 (1996) (“The fact that defense
counsel’s strategy may not have worked does not constitute ineffective assistance of counsel.”).

        Defendant failed to show that his defense counsel’s decision to focus on identity to the
exclusion of premeditation and his decision to force the jury into an all-or-nothing decision on the
issue of first-degree murder fell below an objective standard of reasonableness under prevailing
professional norms. Consequently, the trial court did not abuse its discretion when it denied
defendant’s motion for a new trial premised on the sufficiency of the evidence of premeditation
and defense counsel’s decision not to argue premeditation or request an instruction on a lesser
offense.

                                   VIII. AUTOPSY PHOTOS

       Next, defendant argues that defense counsel provided ineffective assistance because he did
not object to the admission of Wells’s autopsy photos. Defendant contends the probative value of
the images were outweighed by the danger of unfair prejudice because the images were no longer
necessary after Dr. Stephen Cohle, the medical examiner, testified about the number and extent of


                                                -13-
the injures, the apparent trajectory of the shots, and opined on the manner and cause of death. We
disagree.

        Relevant evidence is generally admissible. MRE 402; Roper, 286 Mich App at 91.
Evidence is relevant if it has “any tendency to make the existence of any fact that is of consequence
to the determination of the action more probable or less probable than it would be without the
evidence.” MRE 401. The images that the prosecutor asked to admit at trial were relevant as
visual aids to understanding the testimony of Dr. Cohle. See People v Mills, 450 Mich 61, 72-74;
537 NW2d 909 (1995) (providing that images of a victim’s injuries may be relevant to corroborate
a witness’s testimony).

        Taken together, the images were relevant to the jury’s understanding of the circumstances
regarding the shooting and for assessing the weight and credibility of Dr. Cohle’s testimony. The
images visually verified that Wells had been shot multiple times and that the shots generally had
to have come from his left. The images also lent weight to Dr. Cohle’s testimony that Wells had
been shot from the front and back. Accordingly, the evidence was relevant and admissible. See
MRE 401; MRE 402. Moreover, although relevant evidence may be excluded if “its probative
value is substantially outweighed by the danger of unfair prejudice,” MRE 403, the fact that images
at issue were gruesome did not itself require exclusion. See Mills, 450 Mich at 76. Rather, the
inquiry was whether the probative value of the images was substantially outweighed by the danger
of unfair prejudice. See id.

        The images were disturbing in that they showed the extent of the substantial damage caused
by the gunshots, but they were not so gruesome that a reasonable juror would be unable to fairly
assess their probative value—that is, there was no danger that “evidence which is minimally
damaging in logic will be weighed by the jurors substantially out of proportion to its logically
damaging effect.” Id. at 75-76 (quotation marks and citation omitted). Because the images were
relevant and their probative value was not substantially outweighed by the danger of unfair
prejudice, the trial court did not abuse its discretion when it initially allowed the admission of the
images. See Brown, 326 Mich App at 195. Additionally, although the images were not essential
to understanding Dr. Cohle’s testimony, they were admissible to lend weight and credibility to it.
See People v Layher, 464 Mich 756, 764-765; 631 NW2d 281 (2001) (stating that the jury is
entitled to assess all evidence that might bear on the accuracy and truth of a witness’s testimony).
As such, defendant failed to show that the admissibility of the images changed in such a way after
Dr. Cohle testified that would warrant their exclusion under MRE 403. Moreover, because the
images were not inadmissible under MRE 403, defense counsel did not render ineffective
assistance to defendant for failing to object to their admission on that basis. See Clark, 330 Mich
App at 426 (defense counsel is not ineffective for failing to make a meritless motion).

                                   IX. CUMULATIVE ERROR

        Lastly, defendant argues that, even if no one error warranted a new trial, the cumulative
effect of the errors warranted a new trial, and the trial court should have granted his motion for a
new trial on that ground.

       The cumulative error doctrine is part of a reviewing court’s harmless error analysis. See
People v LeBlanc, 465 Mich 575, 591 n 12; 640 NW2d 246 (2002). The doctrine recognizes that


                                                -14-
the cumulative effect of several minor errors may warrant a new trial even though no one error
warranted a new trial on its own. People v Cooper, 236 Mich App 643, 659-660; 601 NW2d 409
(1999). In assessing whether multiple errors undermined confidence in the trial, reviewing courts
must examine only the unfair prejudice caused by actual errors. LeBlanc, 465 Mich at 591 n 12.
In this case, defendant has not identified any actual errors on appeal. Therefore, there is no
prejudice to aggregate, and the trial court did not abuse its discretion when it denied his motion for
a new trial on the grounds of cumulative error.

       Affirmed.

                                                              /s/ Michael J. Riordan
                                                              /s/ Kirsten Frank Kelly
                                                              /s/ Brock A. Swartzle




                                                -15-